Exhibit 10.37















OMITTED INFORMATION IS THE SUBJECT OF A REQUEST FOR CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934 AND HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

PRESCIENT NEUROPHARMA INC. AND AOI PHARMACEUTICALS, INC.

SUBLICENSE AGREEMENT

Entered into as of December 24, 2001

--------------------------------------------------------------------------------


PRESCIENT NEUROPHARMA INC. AND AOI PHARMACEUTICALS, INC.

SUBLICENSE AGREEMENT



TABLE OF CONTENTS



ARTICLE I - DEFINITIONS 5 ARTICLE II – GRANT 8

2.1.

Exclusive License 8

2.2

Non-Commercial Use Acknowledgement 8

2.3

Expanded Territory 8 ARTICLE III – GENERAL REPRESENTATIONS, WARRANTIES AND
COVENANTS 9

3.1

LICENSEE’S General Representations, Warranties and Covenants 9

3.1.1

Corporate Organization. 9

3.1.2

No Conflict or Default. 9

3.1.3

Litigation. 9

3.1.4

Binding Obligation. 9

3.1.5

Authority. 10

3.2

LICENSOR’S General Representations, Warranties and Covenants. 10

3.2.1

Corporate Organization. 10

3.2.2

No Conflict or Default. 10

3.2.3

Litigation. 10

3.2.4

Binding Obligation. 11

3.2.5

Authority. 11

3.2.6

Title. 11

3.2.7

Information, Technology and IND Transfer; Cooperation; Initial Supply. 11

3.2.8

UBC Agreement. 12 ARTICLE IV – PAYMENTS AND ROYALTIES 13

--------------------------------------------------------------------------------



4.1

Initial Payment. 13

4.2

Equity In Exchange For Initial Payment. 13

4.3

Milestone Payments. 14

4.4

Royalty Payments. 14

4.5

Valid Patent Claim or Market Exclusivity Protection. 15

4.6

Payment Terms. 15 ARTICLE V - REPORTS AND RECORDS. 15

5.1

Net Sale Payment Reports 15

5.2.

Records and Audit Rights. 15

5.3

Annual Financial Reports and Representations. 16 ARTICLE VI - PRODUCT
DEVELOPMENT AND COMMERCIALIZATION. 16

6.1

LICENSEE'S Development Obligations; Product Development Plan. 16 ARTICLE VII –
PATENT RIGHTS. 17

7.1.

 Patent Rights. 17

7.2

Prosecution and Maintenance of Patent Rights. 17

7.3

Notification of Infringement of or by the Patent Rights. 18

7.4.

Enforcement of the Patent Rights. 18

7.5.

Defense of Third Party Infringement Claims. 19

7.6

Reduced Royalties. 19 ARTICLE VIII – CONFIDENTIALITY 20

8.1

Confidentiality. 20 ARTICLE IX - TERM AND TERMINATION 21

9.1

Term. 21

9.2

LICENSEE’S Rights of Termination. 21

9.3

LICENSOR’S Rights of Termination. 22

9.4

Insolvency of LICENSOR. 22

9.5

Effect of Termination. 23

9.5.1

Survival. 23

--------------------------------------------------------------------------------

 

9.5.2

Return of Proprietary Information. 23 ARTICLE X – ARBITRATION 23

10.1

Scope, Governance and Enforcement. 23

10.2

Disputes Regarding or Involving Patent Rights. 23

10.3.

Costs. 24 ARTICLE XI – LIMITED LIABILITY 24 ARTICLE XII – DISCLAIMERS,
INDEMNIFICATION AND INSURANCE 24

12.1

Disclaimers. 24

12.2

Indemnification and Liability. 24

12.3

Insurance. 25 ARTICLE XIII - MISCELLANEOUS PROVISIONS 26

13.1

Amendment and Waiver. 26

13.2

Governing Law and Legal Actions. 26

13.3

Headings. 26

13.4

Notices. 26

13.5

Entire Agreement. 26

13.6

Severability. 26

13.7

Basis of Bargain. 27

13.8.

Relationship of Parties. 27

13.9

Assignment. 27

13.10

Publicity and Press Releases. 27

13.11

Force Majeure. 27

13.12

Counterparts. 28

--------------------------------------------------------------------------------

 

Sublicense Agreement

This Sublicense Agreement (this "Agreement") is entered as of December 24, 2001
(the "Effective Date") by and between PRESCIENT NEUROPHARMA INC. ("LICENSOR" or
"Party"), a Canadian corporation, with its principal place of business at 96
Skyway Ave., Toronto, ON, Canada M9W 4Y9, and AOI PHARMACEUTICALS, INC.
("LICENSEE" or "Party"), a wholly-owned subsidiary of ACCESS ONCOLOGY, INC. and
a Delaware corporation, with a place of business at 750 Lexington Avenue, 26th
Floor, New York, NY 10022  (LICENSEE and LICENSOR together sometimes being
referred to as "Parties").

WHEREAS, LICENSOR is engaged in research and development related to the drug
known as AVLB, including all of its forms (as more fully defined below, the
"Licensed Product");

WHEREAS, pursuant to the UBC Agreement (as defined below), LICENSOR is the
exclusive licensee of the Patent Rights (as defined below) relating to the
Licensed Product;

WHEREAS, LICENSEE now desires to obtain an exclusive sub-license under the
Patent Rights (as defined below) to develop and have developed, market and have
marketed, sell and have sold, distribute and have distributed, and manufacture
and have manufactured, the Licensed Product, upon the terms and conditions
hereinafter set forth;

NOW, THEREFORE, it is agreed as follows:

ARTICLE I - DEFINITIONS.

For the purposes of this Agreement, the following words and phrases shall have
the following meanings:

"AFFILIATE" shall mean any company or entity, the voting control of which is at
least fifty percent (50%), directly or indirectly, owned or controlled by
LICENSEE, or any company, entity or person, which owns or controls at least
fifty percent (50%), directly or indirectly, of the voting control of LICENSEE,
in each case which have agreements with LICENSEE relating to the Patent Rights
or Licensed Product.

"Clinical Study Completion Date" shall mean the execution date of a final
clinical trial report.

"Consent to Sublicense Agreement" shall mean that consent attached hereto as
Exhibit II, to be executed by the University in accordance with Section 4.1 of
this Agreement.

5

--------------------------------------------------------------------------------

"Far East" shall mean The People’s Republic of China, Taiwan, Japan, India, and
Hong Kong.

"FDA" shall mean the United States Food and Drug Administration.

"GAAP" shall mean generally accepted accounting principles in the United States.

"IND" shall mean Investigational New Drug Application with the FDA.

"Insolvency Event" shall mean any event whereby a party: (i) becomes insolvent
or bankrupt; (ii) makes an assignment for the benefit of its creditors; (iii)
has a trustee or receiver for all or a substantial part of its property
appointed; (iv) has any case or proceeding or other action commenced or taken
against or by it in bankruptcy or otherwise seeking reorganization, liquidation,
dissolution, winding-up, arrangement, composition or readjustment of its debts
or any relief under any bankruptcy, insolvency, reorganization or other similar
act or law of any jurisdiction now or hereinafter in effect. 

"Latin America" shall mean all South American, Central American (including
Mexico) and Caribbean countries.

"Licensed Product" shall mean anhydrovinblastine sulfate (AVLB), with the
chemical name 3’,4’- dehydrovinblastine sulphate and molecular formula
C46H56N4O8-H2SO4.

"Major Market" shall mean any country in the Territory with a patient population
in excess of fifty thousand (50,000) patients per year for the indication
approved in that country for treatment by the Licensed Product.

"Market Price" shall mean the average daily closing price of LICENSOR’S common
stock for the twenty (20) consecutive trading days prior to the date of the
applicable equity payment or, in case no such average is available, the average
of the last reported bid and asked prices of the common stock for such twenty
(20) day period, in either case on the Canadian Venture Exchange or the
principal national securities exchange on which the common stock is then
admitted to trading or listed, or if not listed or admitted to trading on any
such exchange, the average representative closing bid price of the common stock
as reported by the National Association of Securities Dealers, Inc. Automated
Quotations System ("NASDAQ") (including the NASDAQ National Market, Small Cap
and Bulletin Board), or other similar organization if NASDAQ is no longer
reporting such information, or, if the common stock is not reported on NASDAQ,
the average closing per share bid price for the common stock in the
over-the-counter market or "Pink Sheets" as reported by the National Quotation
Bureau or similar organization for such twenty (20) day period, or if not so
available, the fair market price of the common stock as determined in good faith
by the LICENSOR’S Board of Directors, based on recent arms-length equity sales
by the LICENSOR and the market conditions at the time.

"MTD" shall have that meaning ascribed to it in Section 4.1 of this Agreement.

"NDA" shall mean a New Drug Application with the FDA.

6

--------------------------------------------------------------------------------

"Net Sales" shall mean gross amounts invoiced for sales of the Licensed Product
in the Territory by LICENSEE, its AFFILIATES or sublicensees, as appropriate, to
third parties, less the following items: (i) trade, quantity and cash discounts
or rebates actually allowed and taken and any other commercially reasonable
adjustments, including, without limitation, those granted on account of price
adjustments, billing errors, rejected goods, damaged goods and recall returns;
(ii) commercially reasonable credits, rebates, charge-back and prime vendor
rebates, fees, sales commissions, reimbursements or similar payments granted or
given to wholesalers and other distributors, buying groups, health care
insurance carriers, pharmacy benefit management companies, health maintenance
organizations or other institutions or health care organizations; (iii) any tax,
tariff, customs duties, excise or other duties or other governmental charge
(other than an income tax) levied on the manufacturing, sale, transportation or
delivery of a Licensed Product and borne by the seller thereof; (iv) payments or
rebates paid in connection with sales of a Licensed Product to any governmental
or regulatory authority in respect of any state or federal Medicare, Medicaid or
similar programs; (v) any commercially reasonable charge for packaging,
labeling, freight, insurance or other transportation costs charged to the
customer; and (vi) any actual and recorded write-offs for bad debts. 
Additionally, if an Insolvency Event occurs to a sublicensee or a customer of
LICENSEE or an AFFILIATE and monies are owed to LICENSEE or an AFFILIATE by such
sublicensee or customer suffering said Insolvency Event, then such monies shall
be deemed uncollectible, and LICENSEE shall not therefore owe royalties on
account of the Net Sales price of such debts unless actually collected, and a
proportionate deduction for prospective royalties shall be made on account of
any royalties already paid on such uncollectible Net Sales.  Net Sales,
including any actual write-offs for bad debts, shall be calculated in accordance
with GAAP applied on a consistent basis.

"Orphan Drug Designation Period" shall mean that period of time, in each country
or regulatory jurisdiction in the Territory, during which the Licensed Product
is designated an "orphan drug" (or similar designation outside of the United
States) by the applicable authorities of that country or regulatory jurisdiction
and pursuant to which the Licensed Product receives exclusive access to the
market of such country or regulatory jurisdiction.

"Patent Rights" shall mean:   (a) the patents and patent applications set forth
on Appendix I, and any divisions or continuations thereof, and any patents
issued thereon or reissues or extensions thereof, including continuations,
continuations-in-parts, divisions, additions and substitutions; and (b) any
patents resulting from any of the foregoing or in any way related to the
Licensed Product and applied for after the date hereof by LICENSOR; and (c) any
reissues and re-registrations with respect to the Patent Rights.  All such
Patent Rights shall be added as developed to Appendix I.

"Payment Report" shall mean a report provided by LICENSEE to LICENSOR in
accordance with Section 5.1 of this Agreement.

"Product Approval" shall mean all authorizations by governmental authorities
which are required for the marketing, promotion, pricing and sale of a Licensed
Product in a given country or regulatory jurisdiction, including all
manufacturing, pricing and reimbursement approvals.

7

--------------------------------------------------------------------------------

"Product Development Plan" shall mean a development plan for the Licensed
Product to be created by LICENSEE in accordance with Section 6.1 of this
Agreement. 

"Proprietary Information" shall mean all inventions, processes, materials,
chemicals, know-how and ideas and all other business, technical and financial
information that either Party obtains from the other Party, including without
limitation, the Product Development Plan and Payment Reports.

"Territory" shall mean all countries and territories of the world except for
Latin America and the Far East.

"UBC Agreement" shall mean that license agreement dated November 25, 1993 by and
between the University and LICENSOR and attached hereto as Exhibit III.

"University" shall mean the University of British Columbia, a corporation
continued under the University Act of British Columbia and having its
administrative offices at 2075 Wesbrook Mall, in the City of Vancouver, in the
Province of British Columbia, V6T 1Z3.

ARTICLE II  – GRANT

2.1           Exclusive License.

Subject to the terms and conditions of this Agreement and during the term
hereof, LICENSOR hereby grants to LICENSEE an exclusive sublicense (even as
against the LICENSOR) under the Patent Rights to develop and have developed,
market and have marketed, sell and have sold, distribute and have distributed,
and manufacture and have manufactured, the Licensed Products in the Territory,
said license to include the right to further sub-license.

2.2           Non-Commercial Use Acknowledgement.

Notwithstanding Section 2.1 of this Agreement, the Parties acknowledge and agree
that the University may use the Patent Rights without charge in any manner
whatsoever for research, scholarly publication, educational or other
non-commercial use, subject to the provisions set forth in Section 11.03 of the
UBC Agreement.

2.3            Expanded Territory.

If LICENSOR has not executed an agreement with one of the pharmaceutical
companies listed on Exhibit IV of this Agreement regarding the comprehensive
licensing rights of the Licensed Product in Latin America or any country
therein, including the development, manufacturing, marketing, distribution, or
sales rights associated with the Licensed Product in Latin America and the
countries therein, within eighteen (18) months after the Effective Date, then
Latin America or any such countries therein shall become part of the Territory
and subject to the license set forth in Section 2.1 of this Agreement. 
Furthermore, if, pursuant to an agreement regarding the comprehensive licensing
rights of the Licensed Product in Mexico, the "average wholesale price" (as
commonly used in the United States), or its equivalent in Mexico, for the
Licensed Product in Mexico falls below ninety percent (90%) of the "average
wholesale price" (as commonly used in the United States) for the Licensed
Product in the United States, Mexico shall become part of the Territory and
subject to the license set forth in Section 2.1 of this Agreement.

8

--------------------------------------------------------------------------------

ARTICLE III  – GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

3.1            LICENSEE’S General Representations, Warranties and Covenants.

LICENSEE hereby represents, warrants and covenants to LICENSOR that:

3.1.1            Corporate Organization.

LICENSEE is a corporation duly organized, validly existing, and in good standing
under the laws of the State of Delaware.  LICENSEE has all requisite corporate
power and authority to own, lease, hold and operate its properties.

3.1.2            No Conflict or Default.

Neither the execution and delivery of this Agreement, nor compliance with the
terms and provisions hereof, will conflict with or result in the breach of any
term, condition or provision of the Certificate of Incorporation or By-Laws of
the LICENSEE, or of any agreement, deed, contract, mortgage, indenture, writ,
order, decree, commitment or instrument to which the LICENSEE is a party or by
which it or its assets or properties are bound, or constitute a default (or an
event which, with the lapse of time or the giving of notice, or both, would
constitute a default) thereunder.

3.1.3            Litigation.

There is no suit, claim, action, litigation or proceeding, administrative or
judicial, or governmental investigation, pending or to the knowledge of the
LICENSEE threatened, against the LICENSEE or involving any of its properties and
assets, including without limitation, any claim, proceeding, or litigation for
the purpose of challenging, enjoining or preventing the execution and delivery
of this Agreement, the performance of the terms and conditions hereof or the
consummation of the transaction contemplated hereby.  To the knowledge of the
LICENSEE there is no reasonable basis upon which any suit, claim, action,
litigation, proceeding or investigation could be brought or initiated.  The
LICENSEE is not subject to or in default under any order, writ, injunction, or
decree of any court or governmental authority.

3.1.4            Binding Obligation.

This Agreement is and will be the legal, valid and binding obligation of the
LICENSEE enforceable against it in accordance with its terms, except that such
enforcement may be subject to bankruptcy, insolvency, reorganization, moratorium
or other similar laws now or hereafter in effect relating to creditors' rights
generally and that the remedy of specific performance and injunctive or other
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceeding therefore may be brought.

9

--------------------------------------------------------------------------------

3.1.5            Authority.

LICENSEE has all requisite power and authority and has taken all corporate
action necessary for the execution, delivery and performance by it of this
Agreement.  To the best of its knowledge, LICENSEE has all requisite licenses
and other regulatory approvals to carry on its business as currently conducted
and as proposed to be conducted in respect of the Product Development Plan
described in Section 6.1 of this Agreement.

3.2            LICENSOR’S General Representations, Warranties and Covenants.

LICENSOR hereby represents, warrants and covenants to LICENSEE that:

3.2.1            Corporate Organization.

LICENSOR is a corporation duly organized, validly existing, and in good standing
under the laws of Canada, whose principal place of business is located in
Ontario.  LICENSOR has all requisite corporate power and authority to own,
lease, hold and operate its properties.

3.2.2            No Conflict or Default.

Neither the execution and delivery of this Agreement, nor compliance with the
terms and provisions hereof, will conflict with or result in the breach of any
term, condition or provision of the Articles of Incorporation or the By-laws of
the LICENSOR or of any agreement, deed, contract, mortgage, indenture, writ,
order, decree, commitment or instrument to which the LICENSOR is a party or by
which it or its assets or properties are bound, or constitute a default (or an
event which, with the lapse of time or the giving of notice, or both, would
constitute a default) thereunder.

3.2.3            Litigation.

There is no suit, claim, action, litigation or proceeding, administrative or
judicial, or governmental investigation, pending or to the best knowledge of the
LICENSOR threatened, against the LICENSOR or involving any of its properties and
assets, including without limitation, any claim, proceeding, or litigation for
the purpose of challenging, enjoining or preventing the execution and delivery
of this Agreement, the performance of the terms and conditions hereof or the
consummation of the transaction contemplated hereby.  To the best of LICENSOR's
knowledge and belief there is no reasonable basis upon which any suit, claim,
action, litigation, proceeding or investigation could be brought or initiated. 
LICENSOR is not subject to or in default under any order, writ, injunction, or
decree of any court or governmental authority.

10

--------------------------------------------------------------------------------

3.2.4            Binding Obligation.

This Agreement is and will be the legal, valid and binding obligation of the
LICENSOR enforceable against it in accordance with its terms, except that such
enforcement may be subject to bankruptcy, insolvency, reorganization, moratorium
or other similar laws now or hereafter in effect relating to creditors' rights
generally and that the remedy of specific performance and injunctive or other
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceeding therefore may be brought.

3.2.5            Authority.

LICENSOR has all requisite power and authority and has taken all corporate
action necessary for the execution, delivery and performance by it of this
Agreement.

3.2.6            Title.

The UBC Agreement, attached hereto as Exhibit III, is in full force and effect
and is unaltered and unamended.  Pursuant to the UBC Agreement, LICENSOR has all
rights and interest in and to the Patent Rights and the Licensed Product,
including exclusive right and interest thereto, free and clear of all liens,
charges, encumbrances or other restrictions or limitations of any kind
whatsoever, and there are no licenses, options, restrictions, liens, rights of
others, disputes, royalty obligations, proceedings or claims relating to,
affecting, or limiting its rights or the rights of the LICENSEE under this
Agreement or the LICENSOR under the UBC Agreement, including without limitation,
those made or claimed by Intrinsic Research and Development Ltd.  To the best of
LICENSOR’S knowledge, there is no claim, pending or threatened, of infringement,
interference or invalidity regarding any part or all of the Patent Rights and
their use as contemplated in this Agreement. 

3.2.7       Information, Technology and IND Transfer; Cooperation; Initial
Supply.

A.            LICENSOR has supplied LICENSEE with all data files, pre-clinical
and clinical results and other information in its possession relating to the
Licensed Product, including but not limited to chemistry, manufacturing,
patents, and regulatory data.  LICENSOR has not omitted from furnishing LICENSEE
with any material information available to it regarding the Licensed Product. 
Neither this Agreement nor any document furnished to LICENSEE by or on behalf of
LICENSOR relating to the Licensed Product contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained herein or therein not misleading.  To the extent that any
information provided by LICENSOR with regard to Appendix I or otherwise is
incomplete, LICENSOR shall inform LICENSEE of any and all relevant additional
information and update Appendix I as necessary to reflect any such additional
information, including without limitation an unconfirmed Israeli patent entitled
[******* *** *** ********* ** ************************ ************ ***
************] and an unconfirmed Canadian patent entitled [* *** ******* *** ***
********* ** *** ********************** ************ *** *********** *** *******
*********].

____________________
* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.

11

--------------------------------------------------------------------------------

B.            Simultaneous with the execution of this Agreement, LICENSOR shall
transfer or assign the Licensed Product IND into LICENSEE’S name.

C.            LICENSOR will continue to provide LICENSEE with access to
information and records as may be reasonably necessary for LICENSEE to complete
the Product Development Plan, including, without limitation, causing its
representatives and medical and scientific advisors to cooperate with and
provide assistance to LICENSEE as may reasonably be needed for purposes of
creating the Product Development Plan.  Additionally, LICENSOR will use its
commercially reasonable best efforts to facilitate a meeting with the FDA as may
be requested by LICENSEE.

D.            LICENSOR agrees that it will supply LICENSEE with its requirements
of clinical supplies of Licensed Products until LICENSEE has established a
commercial manufacturing relationship.  In connection therewith, LICENSOR shall
deliver such supplies to LICENSEE within three (3) months of a request.  It is
agreed that LICENSEE will order and LICENSOR will supply such clinical trial
materials in batches of twenty (20) grams at a cost of [*** ******** ****
*******]  Dollars ($[********]) per gram, or [****** ********] Dollars
($[*********) per batch, plus a [*******] Percent ([**]%) mark-up, equaling a
total purchase price of [*********** ********* **** *******] Dollars
($[*********]) for a twenty (20) gram batch of clinical supplies.  Such drug
substance and drug product shall be manufactured in accordance with the CMC
section of the IND (including without limitation, utilizing the manufacturer and
formulator designated therein) under GMP-like conditions.  LICENSOR shall
cooperate with LICENSEE regarding the labeling of the Licensed Product as
appropriate for the applicable protocol(s).

3.2.8            UBC Agreement.

LICENSOR has not breached the terms and conditions of the UBC Agreement.  Aside
from [*** ******* *** ***** ********] Canadian Dollars ($[**********] Canadian)
due the University for patent costs, there are no debts owed by LICENSOR under
the UBC Agreement.  LICENSOR shall pay the University this [*** ******* ***
***** ********] Canadian Dollars ($[**********] Canadian) for patent costs
promptly upon execution of this Agreement.

 

____________________
* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.



12

--------------------------------------------------------------------------------

ARTICLE IV – PAYMENTS AND ROYALTIES

4.1      Initial Payment.

LICENSEE shall make an initial payment of [*** ******** *** ******* *** *****
********]  United States Dollars (U.S. $[************]) to LICENSOR, payable as
follows:

> (a)            [**** ******* ********] United States Dollars (U.S.
> $[**********]) upon execution of this Agreement (concurrent with and
> conditioned upon:  (i) LICENSOR’S transfer of the Licensed Product IND into
> LICENSEE’S name pursuant to Section 3.2.7 of this Agreement, and (ii) the
> University’s execution of the Consent to Sublicense Agreement, attached hereto
> as Exhibit II);
> 
> (b)            [*** ******* *** ***** ********] United States Dollars (U.S.
> $[**********]) within twenty (20) business days of  completion of a maximum
> tolerated dose ("MTD") study for the Licensed Product, to be determined by the
> principal investigator’s report, which shall be sent directly to each Party by
> such principal investigator; and
> 
> (c)            [**** ******* ********] United States Dollars (U.S.
> $[**********]) within twenty (20) business days of  completion of treatment of
> an additional twenty (20) patients following the MTD study for the Licensed
> Product, as determined by the receipt of the principal investigator’s report,
> which shall be sent directly to each Party by such principal investigator.

LICENSEE shall use its commercially reasonable best efforts to complete the MTD
study, and, if the Agreement is still in effect, LICENSEE shall use its
commercially reasonable best efforts to complete a follow-up study treating
twenty (20) additional patients following the MTD study.

4.2       Equity In Exchange For Initial Payment.

At LICENSEE’S option, the initial payment to be paid pursuant to sub-Section
4.1(c) above can be applied to purchase equity in LICENSOR at a [******] percent
([**]%) premium to the Market Price at the time such payment becomes due and
payable.  If LICENSEE executes such option, LICENSEE shall purchase that number
of shares of LICENSOR’S common stock determined by dividing [**** *******
********] United States Dollars (U.S. $[**********]) by the then effective
Market Price multiplied by one and one-fifth (1.2).  Subject to regulatory
approval, the purchase of such shares shall be pursuant to and in accordance
with the Stock Purchase Agreement attached hereto as Exhibit I.  LICENSOR shall
use its best efforts to promptly obtain such regulatory approval.

 

____________________
* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.

13

--------------------------------------------------------------------------------

4.3            Milestone Payments.

A.       LICENSEE shall make the following milestone payments to LICENSOR:

> (a)            [*** ******** **** ******* ********] United States Dollars
> (U.S. $[************]) to be made upon the earlier of either:  (i) the
> commencement date of the first, randomized, controlled, Phase III clinical
> trial for the Licensed Product, or (ii) eighteen (18) months after the
> Clinical Study Completion Date of the last Phase II clinical trial for the
> Licensed Product;
> 
> (b)            [**** *******]  United States Dollars (U.S. $[************]) to
> be made on or prior to the date which is ninety (90) days after the Clinical
> Study Completion Date of the first, randomized, controlled, Phase III clinical
> trial for the Licensed Product; and
> 
> (c)            [*** *******] United States Dollars (U.S. $[*************] to
> be made within ninety (90) days of the earlier of:  (i) the date of the first
> commercial sale of the Licensed Product in a Major Market, and (ii) the date
> of FDA marketing approval for the Licensed Product.

B.            At LICENSEE’S option and subject to regulatory approval, [*****]
Percent ([**]%) of the last milestone payment shall be applied to purchase
common stock of LICENSOR at a [*****] Percent ([**]%) premium to the Market
Price and otherwise pursuant to and in accordance with the Stock Purchase
Agreement attached hereto as Exhibit I.  LICENSOR shall use its best efforts to
promptly obtain such regulatory approval.  If LICENSEE executes such option,
LICENSEE shall purchase that number of shares of LICENSOR’S common stock
determined by dividing [**** *******] United States Dollars (U.S.
$[************]) by the then effective Market Price multiplied by one and
one-half (1.5). 

4.4       Royalty Payments.

LICENSEE shall pay LICENSOR a royalty of [****] Percent ([*]%) of the Net Sales
of the Licensed Product or any product which incorporates an improvement by
LICENSEE of the Patent Rights if and when such improvement infringes upon the
Patent Rights in the Territory.

____________________
* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.

14

--------------------------------------------------------------------------------

 

4.5       Valid Patent Claim or Market Exclusivity Protection.

No payment shall be made on Net Sales of the Licensed Product unless:  (i) the
manufacture or sale of the Licensed Product is covered in whole or in part by a
valid and unexpired claim contained in the Patent Rights in the country in which
it is made or sold, or (ii) the sale of the Licensed Product occurs during an
Orphan Drug Designation Period in the country in which it is sold.

4.6            Payment Terms.

A.            Payments under Section 4.4 will be due within sixty (60) days of
the end of each calendar quarter with respect to Net Sales recognized or
received in such quarter.

B.            All such payments are to be made in United States Dollars and
wired to LICENSOR’S bank account in Toronto.  Late payments shall bear interest
at the lower of:  (i) the Citibank, N.A., prime rate plus three percent (3%) per
annum or (ii) the maximum rate allowed by law.

C.            If necessary, Net Sales conversion from foreign currency to United
States Dollars will be determined on the last business day of each calendar
quarter based on the exchange rate published in the Wall Street Journal on the
last business day of the quarter.

ARTICLE V  - REPORTS AND RECORDS

5.1       Net Sale Payment Reports.

With each payment based on Net Sales, LICENSEE shall provide LICENSOR with a
payment report (each, a "Payment Report"), which accurately delineates on a
country-by-country basis: (a) the number of Licensed Products sold during the
applicable period, (b) the calculation of Net Sales for the calendar quarter and
calendar year to date, and (c) the calculation of the amount due to LICENSOR
under this Agreement.

5.2            Records and Audit Rights.

LICENSEE shall keep complete and accurate records reflecting all information
necessary or useful in verifying the accuracy of each Payment Report for six (6)
years after such Payment Reports are issued.  LICENSOR shall have the right to
hire an independent certified public accountant to inspect (and copy as
necessary) all such records so required to be kept by LICENSEE (which
accountants shall agree in writing to keep all information confidential except
as needed to disclose any discovered discrepancies); provided, such audit: (i)
is conducted during normal business hours, (ii) is conducted no more often than
once per year, and (iii) is conducted only after LICENSOR has given thirty (30)
days prior written notice.  LICENSOR shall bear the full cost and expense of
such audit, unless an underpayment to LICENSOR in excess of the greater of
[***** ********]  United States Dollars (U.S. $[*********]) and a [****] percent
([*]%) discrepancy is discovered, in which event LICENSEE shall bear the full
cost and expense of such audit.  Regardless of the amount of discrepancy
discovered, all discrepancies which are not disputed shall be immediately due
and payable. 



____________________
* Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and has been
filed separately with the Securities and Exchange Commission.

15

--------------------------------------------------------------------------------

5.3       Annual Financial Reports and Representations.

Within ninety (90) days of the end of each calendar year, LICENSEE shall deliver
to the LICENSOR its year-end financial statements and updated statements, signed
by a senior officer, related to the matters contained in its representations set
forth in Section 3.1 of this Agreement.  LICENSEE’S statements shall be solely
for informational purposes and no change or update to such representations shall
give rise to any breach under this Agreement.  Failure to deliver such financial
or updated statements pursuant to this Section 5.3 on a timely basis shall not
give rise to breach under this Agreement.

ARTICLE VI - PRODUCT DEVELOPMENT AND COMMERCIALIZATION

6.1            LICENSEE'S Development Obligations; Product Development Plan.

LICENSEE represents, warrants and agrees to undertake the following development
obligations:

A.            LICENSEE shall be solely responsible for the cost of developing
and commercializing the Licensed Product in the Territory.

B.            LICENSEE shall use its commercially reasonable best efforts to
bring the Licensed Product to market in the Territory pursuant to the Product
Development Plan.  LICENSEE shall create and maintain the Product Development
Plan in accordance with the following procedures:

(i)            As soon as practical after the date hereof, LICENSEE will
assemble an advisory panel meeting to include such experts as LICENSEE deems
necessary or appropriate to assist in the development of LICENSEE’S clinical and
regulatory strategy;

(ii)            LICENSEE shall use its commercially reasonable best efforts to
create the Product Development Plan for the clinical development of the Licensed
Products no later than one hundred and eighty (180) days after the date hereof
and shall promptly deliver a copy of such Product Development Plan to LICENSOR
and the University; and

 

16

--------------------------------------------------------------------------------

(iii)            From time to time, LICENSEE may revise the Product Development
Plan to take into consideration data and other information that becomes
available; if LICENSEE makes any material changes to the Product Development
Plan, then LICENSEE shall promptly deliver a revised Product Development Plan to
LICENSOR and the University.

C.            LICENSEE shall provide written annual reports on its research and
product development progress and/or efforts to commercialize under the Product
Development Plan for the Licensed Product within ninety (90) days after December
31st of each calendar year.

D.            LICENSOR acknowledges that LICENSEE shall have the right to select
and own all Licensed Product trademarks.  LICENSEE shall create, search,
prosecute, register and maintain any and all Licensed Product trademarks.  All
costs associated with such development of Licensed Product trademarks shall be
borne by LICENSEE.

E.            LICENSEE shall use its commercially reasonable best efforts to
conform with all applicable government regulations relating to developing and
marketing the Licensed Product.  LICENSEE shall promptly inform LICENSOR of any
notice from any government regulatory authority regarding any violation of a
government regulation relating to developing and marketing the Licensed Product.

F.            It is LICENSEE’S current intention to evaluate the Licensed
Product in the treatment of non-small cell lung cancer, and to the extent such
intention remains clinically promising and commercially reasonable, LICENSEE
shall pursue the use of the Licensed Product in the treatment of non-small cell
lung cancer.  Additionally, it is LICENSEE’S current intention to explore the
use of the Licensed Product in other indications, which may include, without
limitation, cervical, colon and breast cancer, to the extent such other
indications are clinically promising and commercially reasonable in the sole
judgment of LICENSEE.

ARTICLE VII – PATENT RIGHTS

7.1       Patent Rights.

The University is and shall continue to be the sole owner of any and all
intellectual property rights associated with the Patent Rights.

7.2            Prosecution and Maintenance of Patent Rights.

LICENSEE shall assume all of LICENSOR’S prospective rights and obligations as of
the Effective Date relating to the Patent Rights as set forth in Article 9 of
the UBC Agreement, attached hereto as Exhibit III.

17

--------------------------------------------------------------------------------

7.3            Notification of Infringement of or by the Patent Rights.

If either Party becomes aware or receives notice that any activity of any third
party that involves or may involve infringement or violation of the Patent
Rights in the Territory or if either Party becomes aware or receives notice that
the Licensed Product is infringing or is being claimed or threatening to
infringe the rights of any third party, then such Party shall promptly notify
the other Party in writing of such actual or threatened infringement or
violation.  In addition, the Parties shall keep each other reasonably informed
as to the status and progress of any action or defense pursuant to this Article
VII.

7.4            Enforcement of the Patent Rights.

A.            If, pursuant to notice under Section 7.3 or otherwise, LICENSEE
becomes aware of any activity on the part of any third party that involves or
may involve infringement or violation of the Patent Rights in the Territory, it
shall have the right, but not the obligation, to institute, prosecute and
control any legal proceeding to prevent or restrain such infringement.  In any
such legal proceeding, LICENSOR shall, at LICENSEE’S expense, fully cooperate
with LICENSEE, including without limitation, being joined as a party to such
action and, to the extent possible, having its employees testify when requested
and making available relevant records, papers, information, samples, specimens,
and the like.  In addition, LICENSOR shall use its commercially reasonable best
efforts to obtain the cooperation of the University.  LICENSEE shall inform
LICENSOR as soon as commercially reasonable if it decides not to bring any legal
action pursuant to this Section 7.4.

B.            If LICENSEE initiates and prosecutes any action under this Section
7.4, then all legal expenses (including court costs and attorneys' fees) shall
be borne by LICENSEE, and LICENSEE shall be entitled to first recover such
expenses and lost royalties out of any judgment, settlement or compromise, and
then LICENSOR shall be entitled to recover any royalty amounts lost pursuant to
reductions under Section 7.6(A) of this Agreement, and the remainder shall be
included as Net Sales for which royalties are due under Section 4.4 of this
Agreement.  If the judgment or settlement of any action taken by LICENSEE under
this Section 7.4 is insufficient to cover LICENSEE’S expenses incurred in such
action, then LICENSEE may recover the difference by deducting such difference
from Net Sales.

C.            If LICENSEE does not, within three (3) months after notice of
actual or alleged patent infringement within the scope of LICENSEE'S license
hereunder, commence action directed toward restraining or enjoiningsuch actual
or alleged patent infringement, then LICENSOR may, at its option, take such
legally permissible action as it deems necessary or appropriate to enforce the
Patent Rights and restrain such actual or alleged infringement.  If LICENSOR
elects to take action pursuant to this sub-Section 7.4(C), then:

(i)            all legal expenses (including court costs and attorneys' fees)
shall be borne by LICENSOR, and LICENSOR shall be entitled to first recover such
expenses and any royalty amounts lost pursuant to reductions under Section
7.6(A) of this Agreement out of any judgment, settlement or compromise, and the
remainder shall be included as Net Sales for which royalties are due under
Section 4.4 of this Agreement; and

18

--------------------------------------------------------------------------------

(ii)            LICENSEE will fully cooperate therewith at LICENSOR'S expense
and, to the extent possible, have its employees testify when requested and make
available relevant records, papers, information, samples, specimens, and the
like.

7.5            Defense of Third Party Infringement Claims.

A.            If, pursuant to notice under Section 7.3 or otherwise, LICENSEE
becomes aware that the Licensed Product is infringing or is being claimed or
threatening to infringe the rights of any third party, it shall have the right,
but not the obligation, to control any discussions or legal proceedings directed
against the Licensed Product.  In any such action, LICENSOR shall, at LICENSEE’S
expense, fully cooperate with LICENSEE, including without limitation, being
joined as a party to such action and, to the extent possible, having its
employees testify when requested and making available relevant records, papers,
information, samples, specimens, and the like.  In addition, LICENSOR shall use
its commercially reasonable best efforts to obtain the cooperation of the
University and any other third party licensor in connection with the defense of
any Licensed Product.

B.            If LICENSEE defends any action under this Section 7.5, then all
legal expenses (including court costs and attorneys' fees) shall be borne by
LICENSEE, and LICENSEE shall be entitled to first recover such expenses out of
any judgment, settlement or compromise, and the remainder shall be included as
Net Sales for which royalties are due under Section 4.4 of this Agreement.

C.            If LICENSOR is named in any third party action regarding alleged
infringement by the Licensed Product and LICENSEE has not taken action pursuant
to sub-Section 7.5(A), then LICENSEE shall, at LICENSOR’S expense, fully
cooperate with LICENSOR, including without limitation, being joined as a party
to such action and, to the extent possible, having its employees testify when
requested and making available relevant records, papers, information, samples,
specimens, and the like.

D.            If LICENSOR defends any action under sub-Section 7.5(C), then all
legal expenses (including court costs and attorneys' fees) shall be borne by
LICENSOR, and LICENSOR shall be entitled to first recover such expenses out of
any judgment, settlement or compromise, and the remainder shall be included as
Net Sales for which royalties are due under Section 4.4 of this Agreement.

7.6            Reduced Royalties.

A.            Under any action taken by LICENSOR or LICENSEE pursuant to
sub-Sections 7.4(A) and (C), respectively, to enforce the Patent Rights during
any alleged infringement by a third party, the Parties shall reduce
prospectively the royalties with respect to Net Sales of the Licensed Product
(until such infringement ceases or is sub-licensed from LICENSEE) to reflect the
reduced value (if any) of LICENSEE'S license.  The amount, if any, of this
reduction shall be agreed upon by the Parties (pursuant to reasonable and good
faith negotiation, or if the Parties cannot agree within sixty (60) days, upon
determination by binding arbitration in accordance with Article X of this
Agreement).

19

--------------------------------------------------------------------------------

B.            Under any action taken by a third party pursuant to Section 7.5
regarding any alleged or actual infringement by the Licensed Product, the
Parties shall reduce prospectively the royalties with respect to Net Sales of
the Licensed Product (until such third party action ceases, is settled or is
subjected to a final judicial determination) to reflect the reduced value (if
any) of LICENSEE'S license.  The amount, if any, of this reduction shall be
agreed upon by the Parties (pursuant to reasonable and good faith negotiation,
or if the Parties cannot agree within sixty (60) days, upon determination by
binding arbitration in accordance with Article X of this Agreement).

C.            Upon a final determination of the rights of the Parties regarding
a proceeding brought under Sections 7.4 or 7.5, LICENSEE’S royalty payments to
LICENSOR specified in Section 4.4 of this Agreement shall be reduced by an
amount equal to LICENSEE’S otherwise unrecovered damages, settlements, costs,
losses, and other expenses (including, without limitation, attorneys' fees)
incurred in connection with:  (i) third-party claims of infringement; (ii)
acquisition of rights to necessary third-party technology; (iii) enforcing and
defending the patent rights licensed hereunder as and if authorized under this
Agreement; or (iv) material breach of this Agreement by LICENSOR, including
without limitation, a breach of Section 3.2.6 of this Agreement.  The amount, if
any, of this reduction shall be agreed upon by the Parties (pursuant to
reasonable and good faith negotiation, or if the Parties cannot agree within
sixty (60) days, upon determination by binding arbitration in accordance with
Article X of this Agreement).

ARTICLE VIII – CONFIDENTIALITY



8.1            Confidentiality.

A.            Each Party agrees that all Proprietary Information is
confidential.  Except as expressly allowed in this Agreement, the receiving
Party of any Proprietary Information will hold in confidence and not use or
disclose any Proprietary Information of the disclosing Party and shall similarly
bind its employees in writing.  The receiving Party shall not be obligated under
this Section 8.1:  (i) beyond five years after termination of this Agreement or
(ii) with respect to information the receiving Party can document:

(a)            is or has become readily publicly available through no fault of
the receiving Party or its employees or agents; or

(b)            is received from a third party lawfully in possession of such
information and lawfully empowered to disclose such information and provided
that the receiving Party abides by all restrictions imposed by such third party;
or

20

--------------------------------------------------------------------------------

(c)            was rightfully in the possession of the receiving Party prior to
its disclosure by the other Party, provided that the receiving Party abides by
all restrictions imposed on its possession of such information; or

(d)            was independently developed by employees or consultants of the
receiving Party without access to such Proprietary Information; or

(e)            is required by law to be disclosed, provided that the disclosing
Party informs the other Party without delay of any such requirement, in order to
allow such other Party to object to such disclosure and seek an appropriate
protective order or similar protection prior to disclosure.

B.            Without limiting in any way either Party’s obligations under this
Agreement, each Party agrees to use all methods to protect the other Party's
rights with respect to the Proprietary Information as it uses to protect its own
or any third party's confidential information or intellectual property rights.

C.            Notwithstanding anything to the contrary in this Agreement, the
Parties acknowledge and agree that the University may use the Patent Rights
without charge in any manner whatsoever for research, scholarly publication,
educational or other non-commercial use, subject to the provisions set forth in
Section 11.03 of the UBC Agreement.

ARTICLE IX  - TERM AND TERMINATION

9.1       Term.

The term of this Agreement shall extend until the later of either:  (a) the life
of the last patent covering the Licensed Product, or (b) the end of the last
Orphan Drug Designation Period for the Licensed Product.

9.2            LICENSEE’S Rights of Termination.

A.            LICENSEE may, at its option, terminate this Agreement at any time
by providing LICENSOR written notice of such election to terminate.  Upon
termination, LICENSEE shall promptly:

(i)            Cease making, having made, using, marketing, distributing and
selling Licensed Products;

(ii)            Revoke all sub-licenses causing all sub-licensees to cease
making, having made, using and selling Licensed Products; and

(iii)            Tender payment of any accrued amounts owing under Article IV of
this Agreement (amounts will only be considered accrued if the date the
applicable payment is due to be paid passes before LICENSEE gives notice of
termination).   For the sake of clarity, LICENSEE shall not be obligated to
make  any portion of the initial payment or any milestone payment unless this
Agreement is in effect on the date such payment is due to be paid.

21

--------------------------------------------------------------------------------

B.            If LICENSEE terminates this Agreement in accordance with this
Section 9.2, then:

(i)            LICENSEE shall execute instruments necessary to convey to
LICENSOR all rights exercised by LICENSEE in connection with the Licensed
Product and shall transfer to LICENSOR all technology, know-how and data files
relating to the Licensed Product, including transfer or assignment of the IND
for the Licensed Product; and

(ii)            LICENSEE shall not incur any liability whatsoever for any
damage, loss or expenses of any kind suffered or incurred by LICENSOR (or for
any compensation to LICENSOR) arising from or incident to any termination of
this Agreement, regardless of whether either Party is aware of any such damage,
loss or expenses.

9.3            LICENSOR’S Rights of Termination.

A.            LICENSOR may terminate this Agreement in its entirety if LICENSEE
experiences an Insolvency Event and such Insolvency Event is not cured or
dismissed within one hundred and twenty (120) days.

B.            LICENSOR may terminate this Agreement if LICENSEE breaches any
material provision of this Agreement and fails to cure such breach within ninety
(90) days of written notice describing the breach.  Subject to Article X, such
termination pursuant to this sub-Section 9.3(B) shall become effective
immediately unless (i) LICENSEE shall have cured any such breach or default
prior to the expiration of such ninety (90) day period or (ii) with respect to
any breach incapable of being fully cured within such ninety (90) day period,
LICENSEE has within such ninety (90) day period made a substantial good-faith
effort to cure any such breach and has submitted to LICENSOR a written plan for
the complete and timely cure of such breach.

9.4            Insolvency of LICENSOR.

In the event that LICENSOR experiences an Insolvency Event and any trustee
acting on behalf of LICENSOR or its debtors rejects this Agreement, LICENSEE
shall have the right to elect to retain its rights under this Agreement upon
written notification to said trustee of its intentions to do so.  All rights and
licenses granted hereunder are, for all purposes of this Agreement, licenses of
rights to intellectual property and may not be terminated upon an Insolvency
Event without the express agreement of LICENSEE. 

22

--------------------------------------------------------------------------------

9.5       Effect of Termination.

9.5.1            Survival.

The following provisions shall survive the otherwise complete termination of
this Agreement: Articles VIII, IX, X, XI, XII and XIII; and Section 6.1(D). 
Additionally, nothing herein shall be construed to release either Party from any
obligation that matured prior to the effective date of any termination of this
Agreement.  Remedies for breaches will also survive.

9.5.2            Return of Proprietary Information.

Each Party will promptly return all Proprietary Information of the other Party
(and all copies and abstracts thereof, except for one, which each Party may keep
for record-keeping purposes) that it is not entitled to use under the surviving
terms of this Agreement.

ARTICLE X  – ARBITRATION

10.1     Scope, Governance and Enforcement.

Any and all claims, disputes or controversies arising under, out of, or in
connection with this Agreement (except as to issues relating to the validity,
enforceability, or infringement of any patent contained in the Patent Rights
licensed hereunder), the Parties shall, as soon as practicable, confer in an
attempt to resolve such claim, dispute or controversy.  Unless extended by the
Parties, if within forty-five (45) days after the receipt of written notice of
such claim, dispute or controversy, the Parties are unable to reach an
agreement, such matter shall be resolved by final and binding arbitration under
the rules of the American Arbitration Association then in effect.  The
arbitrators shall be chosen from a list approved by both Parties of individuals
experienced with biotechnology products and licensing agreements.  The
arbitrators shall have no power to add to, subtract from, or modify any of the
terms or conditions of this Agreement.  Any award rendered in such arbitration
may be enforced by either Party in either U.S. or Canadian courts to whose
jurisdiction for such purposes each Party hereby irrevocably consents and
submits.

10.2            Disputes Regarding or Involving Patent Rights.

A.            Any claim, dispute, or controversy concerning the validity,
enforceability, or infringement of any patent contained in the Patent Rights
licensed hereunder shall be resolved in any court having jurisdiction thereof.

B.            In the event that, in any arbitration proceeding, any issue shall
arise concerning the validity, enforceability, or infringement of any patent
contained in the Patent Rights licensed hereunder, the arbitrators shall, to the
extent possible, resolve all issues other than validity, enforceability, and
infringement; in any event, the arbitrators shall not delay the arbitration
proceeding for the purpose of obtaining or permitting either Party to obtain
judicial resolution of such issues, unless an order staying the arbitration
proceeding shall be entered by a court of competent jurisdiction.  Neither Party
shall raise any issue concerning the validity, enforceability or infringement of
any patent contained in the Patent Rights licensed hereunder, in any proceeding
to enforce any arbitration award hereunder, or in any proceeding otherwise
arising out of any such arbitration award.

23

--------------------------------------------------------------------------------

10.3     Costs.

All costs and expenses related to the arbitration shall be borne proportionate
to findings of fault, as reasonably determined by the arbitration panel.

ARTICLE XI  – LIMITED LIABILITY

EXCEPT FOR:  (i) A BREACH OF ARTICLE VIII OR SECTIONS 3.2.6 or 3.2.7; OR (ii)
INDEMNIFICATION PURSUANT TO SECTION 12.2; OR (iii) ANY UNWARRANTED TERMINATION
OF THIS AGREEMENT BY LICENSOR, NEITHER PARTY WILL BE LIABLE TO THE OTHER WITH
RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE,
STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY FOR ANY INCIDENTAL OR
CONSEQUENTIAL DAMAGES, UNLESS STATED OTHERWISE HEREIN.

ARTICLE XII  – DISCLAIMERS, INDEMNIFICATION AND INSURANCE

12.1            Disclaimers.

EXCEPT AS EXPLICITLY WARRANTED IN THIS AGREEMENT, THE PARTIES DO NOT WARRANT THE
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE LICENSED PRODUCTS OR
THE PERFORMANCE THEREOF, DO NOT MAKE ANY WARRANTY, EXPRESS OR IMPLIED, WITH
RESPECT TO LICENSED PRODUCTS, SPECIFICATIONS, SUPPORT, SERVICE OR ANYTHING ELSE
AND DO NOT MAKE ANY WARRANTY TO LICENSEE'S CUSTOMERS OR AGENTS.  THE PARTIES
HAVE NOT AUTHORIZED ANYONE TO MAKE ANY REPRESENTATION OR WARRANTY OTHER THAN AS
PROVIDED ABOVE.  THE FOREGOING LIMITATIONS OF WARRANTIES SHALL NOT IN ANY WAY
LIMIT LICENSEE'S RIGHTS UNDER SECTION 12.2 HEREOF.

12.2            Indemnification and Liability.

A.             LICENSEE agrees to indemnify and hold harmless the University and
LICENSOR and its officers, directors, shareholders, representatives, agents,
employees, successors, and assigns from and against any and all suits, actions,
demands, liabilities, damages, claims, costs, expenses and/or losses (including,
without limitation, reasonable attorney’s fees and disbursements) brought by a
third party or that arise in connection with any claim brought by a third party
with respect to the Licensed Product or the costs of product recall("Losses") to
the extent such Losses result from:

24

--------------------------------------------------------------------------------

(i)             LICENSEE’S breach of any of its representations and warranties
made hereunder,

(ii)             LICENSEE’S breach of any of its covenants or obligations
hereunder, or

(iii)             LICENSEE’S negligence or willful misconduct.

B.             LICENSOR hereby agrees to indemnify and to hold harmless LICENSEE
and any AFFILIATES and their respective officers, directors, shareholders,
representatives, agents, employees, successors, and assigns from and against any
and all Losses (as defined in Sub-Section 12.2(A)) to the extent such Losses
result from:

(i)             LICENSOR’S breach of any of its representations and warranties
made hereunder,

(ii)             LICENSOR’S breach of any of its obligations or covenants
hereunder, or

(iii)             LICENSOR’S negligence or willful misconduct.

C.            Each Party shall give prompt written notice to the other of any
actual or threatened claim that might give rise to a claim for indemnification
hereunder.  If the facts giving rise to any indemnification hereunder shall
involve any actual or threatened claim or demand by any third party against
either Party (the "Indemnitee"), the Indemnitee shall give notice of such fact
to the other Party against whom such claim for indemnification is or will be
made (the "Indemnitor").  The Indemnitor shall then be entitled (without
prejudice to the right of the Indemnitee to participate as its own expense
through counsel of its own choosing) to defend at its own expense such claim in
the name Indemnitee through any counsel of the Indemnitor’s own choosing,
reasonably satisfactory to the Indemnitee, provided that the Indemnitor gives
written notice of its intention to do so to the Indemnitee within thirty (30)
days after receipt of the aforesaid notice from the Indemnitee.  Whether or not
the Indemnitor chooses to so defend any such claim, the Parties shall cooperate
in the defense thereof and shall furnish such records, information and
testimony, and attend such conferences, discovery proceedings, hearings, trials
and appeals, as may be reasonably required in connection therewith.  No claim
shall be settled for which any Indemnitor shall be liable without the written
consent of both the Indemnitor and the Indemnitee, which consent shall not be
unreasonably withheld.

Insurance.

Each Party shall procure and maintain, during the term of this Agreement, public
liability, product liability, and errors and omissions insurance in reasonable
amounts, with a reputable and financially secure insurance carrier.  LICENSEE
agrees to name the University as an insured party in its insurance policies
required hereunder and to use its commercially reasonable best efforts to ensure
that its insurance policies required hereunder contain a waiver of subrogation
against the University, its Board of Governors, faculty, officers, employees,
students and agents.

25

--------------------------------------------------------------------------------

ARTICLE XIII - MISCELLANEOUS PROVISIONS

13.1            Amendment and Waiver.

Except as otherwise expressly provided herein, any provision of this Agreement
may be amended and the observance of any provision of this Agreement may be
waived (either generally or in any particular instance and either retroactively
or prospectively) only with the written consent of the Parties.  The failure of
either Party to enforce its rights under this Agreement at any time for any
period shall not be construed as a waiver of such rights.

13.2            Governing Law and Legal Actions.

This Agreement shall be governed by and construed under the laws of the State of
New York and the United States without regard to conflicts of laws provisions
thereof.  In any action or proceeding to enforce rights under this Agreement,
the prevailing Party shall be entitled to recover costs and reasonable
attorneys' fees.

13.3            Headings.

Headings and captions are for convenience only and are not to be used in the
interpretation of this Agreement.

13.4            Notices.

Notices under this Agreement shall be sufficient only if: (i) personally
delivered; (ii) delivered by a major commercial rapid delivery courier service;
(iii) mailed by certified or registered mail, return receipt requested; or (iv)
delivered via confirmed facsimile to the applicable facsimile number designated
for each Party on the signature page of this Agreement or as amended by notice
pursuant to this Section 13.4.  In the event that notice is given pursuant to
sub-sections (i), (ii) or (iii) of this paragraph, in each case such notice
shall be given to a Party at its address first set forth herein or as amended by
notice pursuant to this subsection.  All notices under this Agreement shall be
directed to the attention of the Chief Executive Officer of the receiving
Party.  Notice by mail shall be deemed delivered five (5) days after deposit in
the U.S. mails, if not received sooner.

13.5     Entire Agreement.

This Agreement supersedes all proposals, oral or written, all negotiations,
conversations, or discussions between or among the Parties relating to the
subject matter of this Agreement and all past dealings or industry custom.

13.6            Severability.

If any provision of this Agreement is held to be illegal or unenforceable, that
provision shall be limited or eliminated to the minimum extent necessary so that
this Agreement shall otherwise remain in full force and effect and enforceable.

26

--------------------------------------------------------------------------------

13.7     Basis of Bargain.

Each Party recognizes and agrees that the warranty disclaimers and liability and
remedy limitations in this Agreement are materially bargained for bases of this
Agreement and that they have been taken into account and reflected in
determining the consideration to be given by each Party under this Agreement and
in the decision by each Party to enter into this Agreement.

13.8            Relationship of Parties.

The Parties hereto expressly understand and agree that the other is an
independent contractor in the performance of each and every part of this
Agreement and is solely responsible for all of its employees and agents and its
labor costs and expenses arising in connection therewith.

13.9            Assignment.

This Agreement and the rights and duties appertaining hereto may not be assigned
by either Party without first obtaining the written consent of the other.  Any
such purported assignment, without the written consent of the other Party, shall
be null and of no effect.  Notwithstanding the foregoing, either Party may
without consent:  (i) assign this Agreement to a merging or consolidating
corporation, or acquirer of substantially all of such Party’s assets or
businesses relating to this Agreement and/or pursuant to any reorganization
qualifying under section 368 of the Internal Revenue Code of 1986 as amended, as
may be in effect at such time,and (ii) assign this Agreement to an AFFILIATE. 

13.10            Publicity and Press Releases.

Except to the extent necessary under applicable laws or for ordinary marketing
purposes, the Parties agree that no press releases or other publicity relating
to the substance of the matters contained herein will be made without joint
approval.   If either Party shall desire (or believes it is obligated) to issue
a press release announcing this Agreement, the other Party shall reasonably
cooperate to ensure a timely release.

13.11   Force Majeure.

No liability or loss of rights hereunder shall result to either Party from delay
or failure in performance (other than payment) caused by force majeure, that is,
circumstances beyond the reasonable control of the Party affected thereby,
including, without limitation, acts of God, fire, flood, war, terrorism,
government action, strikes, lockouts or other serious labor disputes.

27

--------------------------------------------------------------------------------

13.12            Counterparts.

This Agreement may be signed in one or more counterparts, each of which is
considered to be an original, and taken together as one and the same document.

 

 

 

 

 

28

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement by proper
persons thereunto duly authorized.

  PRESCIENT NEUROPHARMA INC.

 

By:      /s/ Anthony Giovinazzo           

Name:   Anthony Giovinazzo           

Title:     President and CEO           

Facsimile:    (416) 674-8060           

 

 

AOI PHARMACEUTICALS, INC.

By:        /s/ Michael S. Weiss           

Name:      Michael S. Weiss           

Title:        Chairman and Chief Executive Officer

Facsimile:     (212) 531-5961           

 